        Case 7:21-mj-00137-UA Document 6 Filed 01/25/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                        -against-
                                                                7:21-mj-00137

Jamaul Aziz
                        Defendant(s).
                                                    -X


Defendant Jamaul Aziz hereby voluntarily consents to participate in the following proceeding
via ^ videoconferencing or E<3 teleconferencing:


D Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty PIea/Change of Plea Hearing

       Bail/Detention Hearing


D Conference Before a Judicial Officer ~ Assignment of Counsel




 /s/ Jamaul Azlz
Defendant's Signature                              Detpfid^ftt's Count's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Jamaul Aziz                                        Jason Ser
Print Defendant's Name                             Print Counsel's Name




This proceeding was conducted by reliable videc^or teleplione^n^erencing techn^logy?'

  1/2S
Dats                                               U.^i^ict Judge/U.S. Magistrate Judge
